UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission file number:000-27926 ICON Cash Flow Partners L.P. Seven Liquidating Trust (Exact name of registrant as specified in its charter) Delaware 20-7478738 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011-1505 (Address of principal executive offices) (Zip Code) (212) 418-4700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.*Yes No  Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.* Yes No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerþSmaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:Not applicable.There is no established market for the beneficial interests of the registrant. Number of outstanding beneficial interests of the registrant on March 21, 2011 is 987,289. DOCUMENTS INCORPORATED BY REFERENCE None. *ICON Cash Flow Partners L.P. Seven Liquidating Trust is the transferee of the assets and liabilities of ICON Cash Flow Partners L.P. Seven, and files reports under the Commission file number for ICON Cash Flow Partners L.P. Seven, which filed a Form 15 on August 14, 2007, indicating its notice of termination of registration and filing requirements. Table of Contents Page Statements of Net Assets (Liquidation Basis) at December 31, 2010 and 2009 (unaudited) 1 Statements of Changes in Net Assets (Liquidation Basis) for theyears endedDecember 31, 2010 and 2009 (unaudited) 2 Statements of Cash Flows (Liquidation Basis) for theyears endedDecember 31, 2010 and 2009 (unaudited) 3 Notes to Financial Statements (unaudited) 4 Signatures 9 Certificationof Co-Chief Executive Officer 10 Certificationof Co-Chief Executive Officer 11 Certificationof Chief Financial Officer 12 Table of Contents ICON Cash Flow Partners L.P. Seven Liquidating Trust (A Delaware Statutory Trust) Statements of Net Assets (Liquidation Basis) (unaudited) Assets December 31, Non-Current assets Investment in limited partnership $ $ Total non-current assets Total Assets Liabilities Current liabilities Due to managing trustee and affiliates Accrued expenses and other liabilities Total Liabilities Commitments and contingencies Net Assets in Liquidation $ $ See accompanying notes to financial statements. 1 Table of Contents ICON Cash Flow Partners L.P. Seven Liquidating Trust (A Delaware Statutory Trust) Statements of Changes in Net Assets (Liquidation Basis) (unaudited) Years Ended December 31, Revenue: Income from investment in limited partnership $ $ Total revenue Expenses: General and administrative Total expenses Net (loss) income Distribution of assets to beneficiaries - ) Net Assets in Liquidation at December 31, 2009 and 2008 Net Assets in Liquidation at December 31, 2010 and 2009 $ $ See accompanying notes to financial statements. 2 Table of Contents ICON Cash Flow Partners L.P. Seven Liquidating Trust (A Delaware Statutory Trust) Statements of Cash Flows (Liquidation Basis) (unaudited) Years Ended December 31, Cash flows from operating activities: Net (loss) income $ $ Adjustments to reconcile net (loss) incometo net cash provided by operating activities: Income from investment in limited partnership Changes in operating assets and liabilities: Accrued expenses and other liabilities Due to managing trustee and affiliates Distributions from joint ventures Net cash provided by operating activities - Cash flows from financing activities: Liquidating distributions - ) Net cash used in financing activities - ) Net decrease in cash - ) Cash, beginning of the year - Cash, end of the year $
